Citation Nr: 0305947	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  01-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether injuries sustained by the veteran on May 14, 1998, 
were the result of his own willful misconduct.


REPRESENTATION

Appellant represented by:	James M. Turnbow, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which incorporated by reference a 
September 1998 Administrative Decision of the same RO, 
finding that the veteran was not eligible for pension 
benefits as his disabling injuries were deemed to be the 
result of his own willful misconduct.

The Board first reviewed this matter in October 2001.  There 
was some confusion at that time regarding the veteran's 
representative of record and whether the veteran wanted a 
personal hearing to be scheduled.  As such, the case was 
remanded to the RO.  The RO performed the requested 
development and attempted to determine the type of hearing 
being requested by the veteran.  When the veteran's 
representative did not advise the RO of the type of hearing 
requested, the issue on appeal was returned to the Board.

The Board again reviewed this matter in June 2002.  At that 
time, the Board contacted the veteran's representative 
regarding the outstanding request for a hearing and was 
advised that the veteran wanted a travel board hearing 
scheduled in St. Louis, Missouri.  Accordingly, the Board 
remanded the matter to the RO for the scheduling of the 
hearing.

The RO scheduled a travel board hearing in September 2002, 
and sent notice to the veteran.  The veteran did not appear 
for the scheduled hearing nor did he advise the RO of any 
reason for his failure to appear.  Consequently, this matter 
is now returned for appellate consideration.


FINDINGS OF FACT

1.  The veteran served during a period of war with active 
duty from October 1967 to September 1969.

2.  The veteran's injuries are the result of his own willful 
misconduct.


CONCLUSION OF LAW

The criteria for nonservice-connected disability pension 
benefits have not been met.  38 U.S.C.A. § 1521 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.1, 3.301 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the evidence needed 
to substantiate his claim for entitlement to pension 
benefits, including showing that his disabling injuries were 
not the result of his own willful misconduct, of his 
responsibility to supply needed evidence, and VA's 
responsibilities in assisting the veteran to obtain needed 
evidence in a letter from the Board dated in December 2002.  
Information regarding the specific requirements of his claim 
were provided in the statement of the case and in a 
supplemental statement of the case.  The Board finds that the 
information provided to the veteran has specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and a police report of 
the incident in question.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was scheduled for a travel board hearing 
in September 2002 following two remands by the Board to 
determine the type of hearing requested, but the veteran did 
not appear at the scheduled hearing nor did he advise the RO 
regarding his failure to appear.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.


II.  Pension Benefits

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  See 38 U.S.C.A. § 1521.  For the purposes of 
pension benefits, a person shall be considered to be 
permanently and totally disabled if such person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from, (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502.

Disability pension is not available for any condition due to 
the veteran's own willful misconduct.  38 C.F.R. § 3.301 (b).  
The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301 (c) (2).  

Willful misconduct means an act involving a conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of disease, injury or death.  38 C.F.R. § 3.1 
(n).  

The veteran was hit by a motor vehicle while crossing a 
street on the night of May 14, 1998.  He suffered serious 
injury, including multiple fractures, lung contusion, 
laceration of the liver and adrenal hematoma.  The veteran 
has explained, in a VA Report of Accidental Injury filed in 
November 1998,  that he had eaten dinner and drank four or 
five beers at a restaurant, having arrived there at 7:20 p.m.  
He was crossing the highway in front of the restaurant at 
about 11:30 p.m. when two cars approached quickly as he was 
in the middle of the road.  One swerved and missed him and 
the other car hit him, causing his severe injuries.  A friend 
of the veteran has written a statement vouching for the 
veteran's good character and indicating that the veteran must 
have been hit by accident and that he would not deliberately 
walk in front of a car.  

An accident report from the local police shows that the 
veteran was a pedestrian hit by a motor vehicle on the night 
in question.  The report lists drinking by the pedestrian as 
a probable contributing circumstance.  It indicates that an 
unknown vehicle swerved to the right to avoid hitting the 
veteran while the next car swerved to the left and the 
veteran ran into the side of this car.  

The emergency room and the discharge summary reports from the 
medical center where he was treated immediately following the 
accident indicate that the veteran reported drinking alcohol 
daily and admitted he had drunk eight beers the night of the 
accident.  He was transferred to a VA facility after 
approximately two weeks.  His admission report reveals that 
he reported drinking 12 to 18 beers daily.  He reported he 
had drunk eight beers the night of the accident.  

The Board has reviewed the veteran's statement supporting his 
claim and the medical and other documentary evidence and 
finds that the preponderance of the evidence is against the 
claim.  The injuries received by the veteran in the May 1998 
accident were the result of his own willful misconduct.  The 
veteran reported twice that he had drunk eight beers the 
night of the accident.  He later reported that it had been 
about four or five.  The Board finds the earlier report more 
likely to be accurate, as it was reported immediately after 
the accident.  His drinking was listed as a probable 
contributing factor by the police investigating the accident.  
No misconduct on the part of the driver was indicated.  
Therefore, the Board concludes that the documented evidence 
compels a finding that the veteran had been intoxicated the 
night he was struck by the car.  He had been at a restaurant 
eating and drinking what was initially stated to be eight 
beers.  The police report also indicated the driver swerved 
to avoid hitting the veteran.  

Thus, the Board finds that the act of walking out into the 
road late at night after drinking what most probably was 
eight beers involved wanton or reckless disregard of its 
probable consequences and constituted willful misconduct.  
Further, based largely on the accident report, the Board 
finds that this willful misconduct was the proximate cause of 
the injuries.  See 38 C.F.R. § 3.1 (n).  The Board is mindful 
that the simple drinking of alcoholic beverage is not of 
itself willful misconduct.  However, even assuming the 
veteran was simply drinking beer to enjoy its intoxicating 
effects, the intoxication that resulted after drinking those 
beers resulted proximately and immediately in disability.  As 
such, the disabilities resulting from the accident are 
considered the result of the veteran's willful misconduct.  
See 38 C.F.R. § 3.301 (c) (2).


ORDER

Entitlement to pension benefits is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

